DETAILED ACTION                                                                                                                                                                                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,2, 5-8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2015/0265337 A1) in view of Deutmeyer (US 2008/0188848 A1).
Regarding claim 1, Bloom discloses an arthroscopic cutting probe (Fig. 1; electrosurgical device 102) comprising: an outer metal sleeve (Fig. 1-3; outer shaft 130) having an exterior and a longitudinal bore (Fig. 4; outer shaft lumen 139), the outer metal sleeve including an outer cutting window and exposed window edges surrounding the outer cutting window at a distal end of the outer metal sleeve (Fig. 2-3; window 133), wherein said outer metal sleeve is electrically insulated over the exterior of the outer metal sleeve (Fig. 2; elongate insulator 131 & electrode 191 is exposed on the outer surface 180)  and the exposed window edges which function as the active electrode comprising sharp edges for cutting tissue (Fig. 2; teeth 135 and 144); an inner metal sleeve rotationally disposed in the longitudinal bore of the outer metal sleeve (Fig. 1-3; inner shaft 130 is shown as being disposed within outer shaft 140; Para. [0022] & [0035] discuss using the motor to rotate the inner shaft with respect to the outer shaft), wherein said inner metal sleeve has a distal end, a proximal end and a longitudinal passageway therein (Fig. 1-3; inner shaft 140 includes an elongated portion extending from proximal end 141 to distal end 142); and wherein said inner metal sleeve is electrically insulated over the exterior of the inner metal sleeve while maintaining an electrically conductive inner surface that is couplable to the RF source that that the electrically conductive inner surface functions as a return electrode in the arthroscopic cutting probe (Para. [0050]- [0052] discusses the layers of insulating material 212 as covering the exterior portion of the inner metal sleeve except for the electrode cutting portion); and a dielectric cutting member attached to the distal end of the inner metal sleeve, wherein said dielectric cutting member has a distal end, a proximal end and a central passage therein, the central passage extending from an inner cutting window in the dielectric cutting member at the distal end of the dielectric cutting member to an opening at the proximal end of the dielectric cutting member, wherein the opening at the proximal end of the dielectric cutting member is contiguous with the longitudinal passageway in the inner sleeve (Fig. 2-5; inner surface 182 of the inner shaft 140 is covered in an insulator 210 and the outer surface 184 of the inner shaft 140  is covered by electrically isolating material 212), wherein the inner sleeve is rotatable relative to the outer metal sleeve to cause the inner cutting window to rotate past the outer cutting window to resect tissue received in the inner cutting window through the outer cutting window (Fig. 1-3; inner shaft 140 and outer shaft 130; Para. [0035] states the outer shaft cutter 134 may remain stationary while the inner shaft cutter 143 rotates about longitudinal axis A of the device) while the exposed window edges which function as the active electrode remain stationary relative to the rotating inner metal sleeve.  
Bloom further teaches (Para. [0052]) insulating material covering both the inner and outer shafts except for the area which acts as the desired electrode. However Bloom fails to specifically teach outer metal sleeve being electrically insulated over the exterior of the outer metal sleeve except for the exposed window edges which are electrically couplable to an RF source so that the exposed window edges function as an active electrode in the arthroscopic cutting probe. 
Deutmeyer teaches a surgical tool including a powered handpiece which cooperates with a combined electrosurgical and mechanical cutting instrument, using rotatable cutting blades. Deutmeyer further teaches the outer metal sleeve (Fig. 5; elongated rigid tube 80 while is constructed of metal, such as stainless steel) being electrically insulated (Fig. 5; insulating material 88 ) over the exterior of the outer metal sleeve except for the exposed window edges (Fig. 5; electrode 90) which are electrically couplable to an RF source (Para. [0067] discusses this tool as being connected and controlled by a radio frequency control) so that the exposed window edges function as an active electrode in the arthroscopic cutting probe (Fig. 5; electrode 90). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Deutmeyer into the device of Bloom as Deutmeyer teaches (Para. [0059]) the beneficial use of this limited surface area as providing a high-density-current delivered to the surgical site.
Regarding claim 2, Bloom further teaches the longitudinal passageway in the inner sleeve being configured to be coupled to a negative pressure source. (Fig. 1; suction source 159 is connected to the proximal end of the device 102 through a suction connector 158)
Regarding claim 5, Bloom further teaches the distal end of the outer metal sleeve being bullet-shaped with the outer cutting window formed thereacross.  (Fig. 1-5; distal end 120)
Regarding claim 6, Bloom further teaches the distal end of the dielectric cutting member being bullet-shaped with the inner cutting window formed thereacross. (Fig. 1-5; distal end 120)
Regarding claim 7, Bloom further teaches the inner cutting window being as able to be aligned with the outer cutting window to nest in the outer cutting window. (Fig. 1-3; outer shaft 130 and inner shaft 140
Regarding claim 8 Bloom further teaches the cutting probe wherein an insulating layer received on the exterior of the inner metal sleeve partially overlaps onto the dielectric cutting member (Para. [0049] discusses the insulating layer being completely disposed on the entire outside surface of the inner shaft except for the exposed portion for the electrode).
Regarding claim 12, Bloom further teaches an arthroscopic cutting system (Fig. 1; system 100), said cutting system comprising: an arthroscopic cutting probe (Fig. 2; electrosurgical device 102); a motor drive unit configured to be coupled to the inner sleeve to rotate theRESPONSE TO RESTRICTION REQUIREMENTPage 4Application Number: 16/390,311Dkt: 4394.R79US1Filing Date: April 22, 2019 Title: ARTHROSCOPIC DEVICES AND METHODSinner sleeve relative to the outer sleeve (Para. [0022] discusses a motor within an integrated power console for controlling oscillation of the inner shaft); and a radiofrequency (RF) power supply configured to be coupled to the active electrode and the return electrode (Para. [0025] discusses a power source 156 being connected to the proximal end region 110 through connector 154, which is in electrical communication with conductors along the outer 130 and inner 140 shafts, these shafts are configured to carry energy to and from the active and passive electrodes); and a controller configured to control the motor drive unit and the RF power supply (Fig. 1; actuator 200).  
Regarding claim 13, Bloom teaches the system wherein the controller is configured to operate the motor drive and RF power supply in a first mode for mechanical tissue cutting in which the motor drive is activated and the RF power supply is not activated and a second mode for a combination of mechanical and electrosurgical tissue cutting in which the motor drive is activated and the RF power supply is activated. (Para. [0045]- [0046] discusses the device as comprising two modes: a cutting mode using the cutting teeth, a sealing mode through utilizing RF energy. These modes are discussed as being either mutually exclusive or being performed in conjunction with one another.) 
Regarding claim 14, Bloom further teaches the cutting system comprising a negative pressure source configured to be coupled to the longitudinal passageway in the inner sleeve to draw tissue through the outer cutting window and the inner cutting window. (Fig. 1; suction source 159 is connected 102 through a suction connector 158; Para. [0028] discusses the removal of cut body materials and fluids being removed through this suction.)  
Regarding claim 15, Bloom further teaches the cutting probe wherein the controller is configured to operate the negative pressure source.  (Para. [0045] discusses locking the inner shaft in an open position in order for suctioning to occur, the rotational position of the inner tube as discussed in Para. [0022] is set by the controller 179)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2015/0265337 A1)/Deutmeyer (US 2008/0188848 A1) in view of  Orczy-Timko (US 2016/034036 A1).
Regarding claim 3, Bloom/Deutmeyer teaches the device as substantially claimed in claim 1, however fails to teach the dielectric cutting member comprising a wear-resistant ceramic material.
Orczy-Timko teaches an analogous tissue resecting device containing electrosurgical and mechanical cutting means, through a distal-most dielectric cutting member. Orczy-Timko further teaches the dielectric cutting member comprising a wear-resistant ceramic material. (Para. [0021] at least the cutting edge of the inner sleeve comprises a ceramic. Often the entire distal portion of the inner sleeve is comprised of ceramic.)
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to have modified the invention of Bloom to incorporate the teachings of Orczy-Timko as Bloom teaches the insulating material being any electrically insulative material that is capable of withstanding use and cleaning conditions (Para. [0052]), but it doesn’t teach ceramic specifically, and Orczy-Timko teaches the desirability of this distal cutting portion to be ceramic as compared to other materials known in the art, as ceramic is tough, strong, and functions well for the purpose of cutting tissue. (Para. [0057]- [0058] discuss ceramic material as having a high hardness rating and a high fracture toughness 
Regarding claim 4, Orczy-Timko further teaches the wear-resistant ceramic material being selected from the group consisting of yttria-stabilized zirconia, magnesia-stabilizedRESPONSE TO RESTRICTION REQUIREMENTPage 3 Application Number: 16/390,311Dkt: 4394.R79US1Filing Date: April 22, 2019Title: ARTHROSCOPIC DEVICES AND METHODSzirconia, ceria-stabilized zirconia, zirconia toughened alumina and silicon nitride. (Para. [0061] discusses all of these materials as being used for the ceramic bodies on the invention.)

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bloom (2015/0265337 A1)/Deutmeyer (US 2008/0188848 A1) in view of Ryan (7,674,263).
Regarding claim 9, Bloom/Deutmeyer teaches the device as substantially claimed in claim 1, however fails to teach, the dielectric cutting member having an aperture disposed in a wall of the dielectric cutting member at a location opposite to the inner cutting window. 
Ryan teaches an analogous tissue cutting device comprising cutting windows at the distal ends of hollow tubes for resecting tissue using rotational means. Ryan further teaches the dielectric cutting member has an aperture disposed in a wall of the dielectric cutting member at a location opposite to the inner cutting window.  (Fig. 2; aperture 21) 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Bloom to have a dielectric cutting member having an aperture disposed in a wall of the dielectric cutting member at a location opposite to the inner cutting window as Ryan teaches the use of additional apertures for the combined benefit of spot coagulation in addition to simultaneous cutting and coagulation provided at the cutting window. (Col. 2, Lines 25-47)
Regarding claim 11, wherein the aperture has an area of less than 25% of the outer cutting window.  Ryan is silent to the specific size of his aperture. However Ryan appears to be within the . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bloom (US 2015/0265337 A1)/Deutmeyer (US 2008/0188848 A1) in view of Ryan (7,674,263), further in view of Rubin (US 9,089,344).
Regarding claim 10, Bloom/Deutmeyer in view of Ryan teach the device as substantially claimed in claim 9, however are silent upon the inner cutting window having an area of at least 50% of an area of the outer cutting window. Rubin teaches an analogous tissue cutting surgical instrument using two (an inner and an outer) tubular cutting members to resect tissue placed into the windows of the tubular members. Rubin teaches the inner cutting window having an area of at least 50% of an area of the outer cutting window. (Col. 6, Lines 17-43) 
It would have been obvious to one having ordinary skill in the art before the effective filing date to incorporate the teachings of Rubin into the device of Bloom/Ryan as Rubin teaches the beneficial use of apertures of the claimed size. Rubin discusses the ratio between the first and second cutting windows areas as being between 1:1 and 2:1, as compared to other previous devices which utilized ratios at 1:3 or 1:4. Rubin further discusses this higher inner to outer window are as being beneficial as it shows lower rates of clogging members as compared to devices which had smaller inner windows in comparison to their outer counterparts. (Col 6, Lines 17-43)

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive. The subject matter which the applicant states is not disclosed in Bloom is discussed in the rejection shown above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259.  The examiner can normally be reached on Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        

L.R.L./Examiner, Art Unit 3794